Citation Nr: 0632445	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from March 1971 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a December 2004 decision, the Board denied the veteran's 
claim of entitlement to service connection for hypertension.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a March 2006 Order, the Court vacated the Board's decision 
and remanded the case to the Board for further development 
and readjudication in compliance with instructions in a joint 
motion for remand (JMR).  To comply with the directives of 
the JMR, the Board is remanding this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The JMR states that VA breached its duty to assist the 
veteran by failing to make sufficient efforts to obtain 
certain relevant private medical records.  In this regard, 
the record contains a February 1972 postservice hospital 
discharge report reflecting that the veteran was taking 
medication for essential hypertension.  The JMR notes that 
the Board erred by failing to obtain or attempt to obtain 
other treatment records surrounding the February 1972 
postservice hospital discharge, as these records might have 
reflected the appellant's high blood pressure readings. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Request the veteran to identify all 
sources of medical care which he received 
from September 1971 to October 1972.

2.  Obtain all records of the veteran's 
treatment during the one year period 
following his discharge from military 
service in September 1971.  In particular, 
obtain any additional treatment records 
concerning the veteran from Helena 
Hospital from September 1971 through 
October 1972, if available.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


